

EXHIBIT 10.4


AMENDMENT TO CERTAIN SENIOR CONVERTIBLE NOTES ISSUED BY
SINGLE TOUCH SYSTEMS INC. (FKA HOSTING SITE NETWORK, INC.)
TO THE UNDERSIGNED HOLDERS




This Amendment is made and entered into as of the 15th day of June 2008. Unless
otherwise defined herein, capitalized terms used in this Addendum shall have the
meaning given to them in the Senior Convertible Notes.


WHEREAS, each Holder is the purchaser of a senior convertible note (the “Note”)
of Single Touch Systems Inc. (formerly known as Hosting Site Network, Inc.) (the
“Company”) dated between March 17, 2008 and March 31, 2008; and


WHEREAS, each Note provides for the accrual of interest thereon commencing 90
days following the Issuance Date (the “Interest Accrual Date”); and


WHEREAS, each Holder has agreed to extend the Interest Accrual Date to July 31,
2008.


NOW, THEREFORE, in consideration of the respective covenants contained herein
and intending to be legally bound hereby, the parties hereto agree as follows:


1. Section 2(a) of the Notes is amended to read as follows:


“(a) Interest on any outstanding Principal payable pursuant to this Note shall
commence accruing July 31, 2008 (the “Interest Accrual Date”) and shall be
computed on the basis of a 360-day year and actual days elapsed and shall be
payable in arrears for each Calendar Quarter beginning on the Interest Accrual
Date and ending on, and including, the Maturity Date (each, an “Interest Date”)
with the first Interest Date being October 1, 2008. Interest shall be payable on
each Interest Date, to the record holder of this Note on the applicable Interest
Date”.


2. All other terms of the Notes, as previously amended by the Addendum thereto
dated as of June 10, 2008, shall continue with full force and effect.


3. This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed by the parties as of the
date first above written:


HOLDER:
 
HOLDER:
(Individual)
 
(Entity)
   
Hemisphere Trading Corp. 
   
(Name of Entity)
     
/s/ James Cassina  
 
By: /s/ Robert Cordes  
Name: James Cassina
 
Name: Robert Cordes
   
Title: President
     
HOLDER:
 
HOLDER:
(Individual)
 
(Entity)
   
Galaxy Dragon Limited  
   
(Name of Entity)
         
By: /s/ Erwin Sui   
Name:
 
Name: Erwin Sui
   
Title: Attorney-in-Fact
     
HOLDER:
 
HOLDER:
(Individual)
 
(Entity)
   
Fieldston Traders Limited
   
(Name of Entity)
         
By: /s/ Erwin Sui   
Name:
 
Name: Erwin Sui
   
Title: Attorney-in-Fact
     
HOLDER:
 
HOLDER:
(Individual)
 
(Entity)
   
Belesarius Industries Inc.
   
(Name of Entity)
         
By: /s/ Lynn Turnquest  
Name:
 
Name: Lynn Turnquest
   
Title: President
     
HOLDER:
 
HOLDER:
(Individual)
 
(Entity)
   
Lion City Capital
   
(Name of Entity)
         
By: /s/ Sylvia Seymour  
Name:
 
Name: Sylvia Seymour
   
Title: President
     
SINGLE TOUCH SYSTEMS INC.
(FKA HOSTING SITE NETWORK, INC.).
       
By: /s/ Scott Vicari   
   
Name: Scott Vicari
   
Title: President
   



 
 

--------------------------------------------------------------------------------

 